DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hai et al. U.S. Patent Publication No. 2021/0409581 (hereinafter Hai) in view of Yang et al. U.S. Patent Publication No. 2021/0271003 (hereinafter Yang).
Consider claim 1, Hai teaches a fingerprint detection apparatus, wherein the fingerprint detection apparatus is applied below a display screen to implement under-screen optical fingerprint detection ([0113] and figure 6a, under-screen fingerprint detection), and the fingerprint detection apparatus comprises: a micro lens array disposed below the display screen (Figure 3A, collimator 310 and microlens 3110; Figure 6a, collimator 620); Z light shielding layers disposed below the micro lens array, each of the Z light shielding layers being provided with an array of small holes, wherein Z is a positive integer (Figure 3a, 312 and 313 with holes 3120 and 3130); and an optical sensing pixel array disposed below an array of small holes of a bottom light shielding layer of the Z light shielding layers (Figure 6a, image sensor 630 below collimator 620 (see figure 3a for the details of the collimator)); wherein the array of small holes of each of the Z light shielding layers satisfies 0 <=Xi / Zd <=3 ([0097-0098] and figure 3a, X=0um, Z=H=20um. Thus, X/Z=0/20=0), such that a light signal returned from a finger above the display screen is transmitted to the optical sensing pixel array through arrays of small holes provided in the Z light shielding layers after being converged by the micro lens array, and the light signal is used to detect fingerprint information of the finger ([0060] and [0058]); and Zd represents a vertical distance between the bottom light shielding layer and the micro lens array (Figure 3a, H), Xi represents a distance between projections of a first center and a second center on a plane where the micro lens array is located, the first center is a center of a micro lens in the micro lens array, and the second center is a center of a small hole in the i-th light shielding layer of the Z light shielding layers for transmitting a light signal converged by the micro lens (Figure 3a, distance between first center of first microlens 311 and second center of first hole 3130 in shielding layer 313 is zero).
Hai does not appear to specifically disclose 0 <Xi / Zd <=3.
However, in a related field of endeavor, Yang teaches an array of microlenses, a pinhole mask and a wavelength selective filter (abstract) and further teaches 0 <Xi / Zd <=3 (Figure 8, Z is a large number and X is small number greater than 0).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide pinholes offset laterally from centers of the microlenses as shown by Yang in figure 8 with the benefit that the optical element is adapted to obliquely incident light as suggested by Yang in [0057].

Consider claim 2, Hai and Yang teach all the limitations of claim 1. In addition, Yang teaches the array of small holes of each of the Z light shielding layers satisfies 0 <Xi / Zd <=3/2 ((Figure 8, Z is a large number and X is small number greater than 0 (e.g. Z is at least twice than X in figure 8. Thus, 0<1/2<=3/2). 

Consider claim 3, Hai and Yang teach all the limitations of claim 1. In addition, Hai teaches wherein a small hole in the array of small holes of the bottom light shielding layer satisfies 0um <=Dd <=6um, wherein Dd represents a maximum aperture of the small hole in the array of small holes of the bottom light shielding layer (Figure 3a and [0097], Dd=d2=3.05um).

Consider claim 4, Hai and Yang teach all the limitations of claim 3. In addition, Hai teaches wherein the small hole in the array of small holes of the bottom light shielding layer satisfies 0.5um <= Dd<=5um (Figure 3a and [0097], Dd=d2=3.05um).

Consider claim 5, Hai and Yang teach all the limitations of claim 1. In addition, Hai teaches wherein each micro lens in the micro lens array satisfies 0 < H / C <=1, wherein H represents a maximum thickness of micro lens in the micro lens array, and C represents a maximum caliber of the micro lens in the micro lens array (Figure 3a and [0097], H/C=h/D=2/10=.2).

Consider claim 6, Hai and Yang teach all the limitations of claim 5. In addition, Hai teaches micro lens in the micro lens array satisfies 0 < H / C <=1/2 (Figure 3a and [0097], H/C=h/D=2/10=.2).

Consider claim 7, Hai and Yang teach all the limitations of claim 1. In addition, Hai teaches the vertical distance between the bottom light shielding layer and the micro lens array satisfy 0um<= Zd <=100um (Figure 3a and [0097-0098], H=20um).

Consider claim 8, Hai and Yang teach all the limitations of claim 7. In addition, Hai teaches wherein the vertical distance between the bottom light shielding layer and the micro lens array satisfy 2um<=Zd<=50um (Figure 3a and [0097-0098], H=20um).

Consider claim 9, Hai and Yang teach all the limitations of claim 1. In addition, Hai teaches the micro lens array satisfies 0um < P <=100um, and P represents a period of a micro lens in the micro lens array (Figure 3a and [0097], P=D=10um). 

Consider claim 10, Hai and Yang teach all the limitations of claim 9. In addition, Hai teaches wherein the micro lens array satisfies 2um<=P<=50um (Figure 3a and [0097], P=D=10um).

Consider claim 11, Hai and Yang teach all the limitations of claim 1. In addition, Hai teaches wherein a small hole in the array of small holes of each of the Z light shielding layers and a micro lens in the micro lens array satisfy 0 < Di / P <=3, wherein Di represents an aperture of a small hole in an array of small holes of the i-th light shielding layer of the Z light shielding layers, and P represents a period of the micro lens in the micro lens array (Figure 3a and [0097], D/P=d2/D=3.05/10=.305).

Consider claim 12, Hai and Yang teach all the limitations of claim 11. In addition, Hai teaches wherein the small hole in the array of small holes of each of the Z light shielding layers and the micro lens in the micro lens array satisfy 0 < Di /P <= 2 (Figure 3a and [0097], D/P=d2/D=3.05/10=.305).

Consider claim 13, Hai and Yang teach all the limitations of claim 1. In addition, Hai teaches wherein the micro lens array satisfies 0 < C / P<=1, wherein C represents a maximum caliber of a micro lens in the micro lens array, and P represents a period of the micro lens in the micro lens array (Figure 3a and [0097], C/P=D/D=1).

Consider claim 14, Hai and Yang teach all limitations of claim 1. 
Hai’s [0097] do not appear to specifically disclose wherein the Z light shielding layers are a plurality of light shielding layers, and apertures of openings in the plurality of light shielding layers corresponding to a same optical sensing pixel decrease in order from top to bottom.
However, Hai teaches in [0094], that the opening diameter d1 may be larger than the opening diameter d2 and thus [0094] teaches wherein the Z light shielding layers are a plurality of light shielding layers, and apertures of openings in the plurality of light shielding layers corresponding to a same optical sensing pixel decrease in order from top to bottom (Figure 3a and [0094], decreasing from d1 to d2 in figure 3a).
Therefore, it would obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to decrease the apertures of the openings from top to bottom as taught by Hai’s [0094] with the benefit that  the holes may be determined according to actual requirements as suggested by Hain in [0095].

Consider claim 15, Hai and Yang teach all the limitations of claim 1. In addition, Hai teaches wherein one opening in an array of small holes of a top light shielding layer of the plurality of light shielding layers corresponds to one or more optical sensing pixels in the optical sensing pixel array ([0095] and figures 3a-b, first through hole and focal point and thus first through hole corresponds to one or more optical sensing pixels).

Consider claim 16, Hai and Yang teach all the limitations of claim 1. In addition, Hai teaches wherein the Z light shielding layers are one light shielding layer (Figure 3b, 315).

Consider claim 17, Hai and Yang teach all the limitations of claim 1. In addition, Hai teaches wherein a metal wiring of the optical sensing pixel array is disposed at a position of a back focal plane of the micro lens array, and the metal wiring layer is provided with one opening formed above each optical sensing pixel in the optical sensing pixel array to form the bottom light shielding layer ([0082] and figure 3a, light shielding material made of metal film).

Consider claim 18, Hai and Yang teach all the limitations of claim 1. In addition, Hai teaches the fingerprint detection apparatus further comprises: a transparent medium layer; wherein the transparent medium layer is used to connect the micro lens array, the Z light shielding layers and the optical sensing pixel array (Figure 3a, 314 and 315).

Consider claim 19, Hai and Yang teach all the limitations of claim 1. 
Hai does not appear to specifically disclose fingerprint detection apparatus further comprises: a filter layer; wherein the filter layer is disposed in a light path between the micro lens array and the optical sensing pixel array or disposed above the micro lens array, and the filter layer is used to filter out a light signal in a non-target wave band to transmit a light signal in a target wave band.
However, Yang teaches an array of microlenses, a pinhole mask and a wavelength selective filter (abstract) and further teaches fingerprint detection apparatus further comprises: a filter layer; wherein the filter layer is disposed in a light path between the micro lens array and the optical sensing pixel array (Figure 11, optical filter 1110, sensor 1199 and microlenses 1150) )or disposed above the micro lens array, and the filter layer is used to filter out a light signal in a non-target wave band to transmit a light signal in a target wave band [0062].
Therefore, it would have obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a filter as taught by Yang with the benefit that the filter includes an interference filter having a pass band with a long wavelength band edge wavelength that shifts to sufficiently small wavelengths for an angle of incidence of 0 that the light ray 1108 is outside the pass band and is blocked as suggested by Yang in [0063] and figure 11.

Consider claim 20, Hai teaches an electronic device, wherein the electronic device comprises: a display screen; and a fingerprint detection apparatus disposed below the display screen to implement under- screen optical fingerprint detection ([0113] and figure 6a, under-screen fingerprint detection), wherein the fingerprint detection apparatus comprises: a micro lens array disposed below the display screen (Figure 3A, collimator 310; Figure 6a, collimator 620); Z light shielding layers disposed below the micro lens array, each of the Z light shielding layers being provided with an array of small holes, wherein Z is a positive integer (Figure 3a, 312 and 313 with holes 3120 and 3130); and an optical sensing pixel array disposed below an array of small holes of a bottom light shielding layer of the Z light shielding layers (Figure 6a, image sensor 630 below collimator 620 (see figure 3a for the details of the collimator)); wherein the array of small holes of each of the Z light shielding layers satisfies 0 <=Xi / Zd <=3 ([0097-0098] and figure 3a, X=0um, Z=H=20um. Thus, X/Z=0/20=0), such that a light signal returned from a finger above the display screen is transmitted to the optical sensing pixel array through arrays of small holes provided in the Z light shielding layers after being converged by the micro lens array, and the light signal is used to detect fingerprint information of the finger ([0060] and [0058]); and Zd represents a vertical distance between the bottom light shielding layer and the micro lens array (Figure 3a, H), Xi represents a distance between projections of a first center and a second center on a plane where the micro lens array is located, the first center is a center of a micro lens in the micro lens array, and the second center is a center of a small hole in the i-th light shielding layer of the Z light shielding layers for transmitting a light signal converged by the micro lens (Figure 3a, distance between first center of first microlens 311 and second center of first hole 3130 in shielding layer 313 is zero).
Hai does not appear to specifically disclose 0 <Xi / Zd <=3.
However, in a related field of endeavor, Yang teaches an array of microlenses, a pinhole mask and a wavelength selective filter (abstract) and further teaches 0 <Xi / Zd <=3 (Figure 8, Z is a large number and X is small number greater than 0).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide pinholes offset laterally from centers of the microlenses as shown by Yang in figure 8 with the benefit that the optical element is adapted to obliquely incident light as suggested by Yang in [0057].

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
On page 7, Applicant argues that “Hai…does not disclose that Xi is not 0um. However, as detailed above, Yang teaches Xi is not 0um in figure 8. Consequently, this argument has been considered but it is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621